In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00126-CR
     ___________________________

    CHRISTOPHER DEAN, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 462nd District Court
          Denton County, Texas
       Trial Court No. F18-240-367


  Before Wallach, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      A jury convicted Appellant Christopher Dean of continuous sexual abuse of a

child and assessed his punishment at life. See Tex. Penal Code Ann. § 22.021. The trial

court sentenced him accordingly. Dean appeals his conviction. After reviewing Dean’s

counsel’s Anders brief and conducting an independent review of the record, we modify

the judgment to delete $15 of court costs that are associated with the time-payment

fee, and we affirm the judgment as modified.

      Dean’s counsel has filed a motion to withdraw as counsel and an Anders brief in

support of that motion. In the brief, counsel avers that, in her professional opinion,

this appeal is frivolous. Counsel’s brief and motion meet the requirements of Anders v.

California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967), by presenting a

professional evaluation of the appellate record demonstrating why there are no

arguable grounds for relief. See Stafford v. State, 813 S.W.2d 503, 510–11 & n.3 (Tex.

Crim. App. 1991).

      In compliance with Kelly v. State, counsel (1) notified Dean of her motion to

withdraw; (2) provided him a copy of both the motion and the brief; (3) informed him

of his right to file a pro se response; (4) informed him of his pro se right to seek

discretionary review should this court hold the appeal frivolous; and (5) took concrete

measures to facilitate his review of the appellate record. See 436 S.W.3d 313, 319 (Tex.

Crim. App. 2014). This court afforded Dean the opportunity to file a response on his

own behalf, but he did not do so. The State also declined to file a response.

                                           2
       After an appellant’s court-appointed counsel files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the requirements of Anders, this court is

obligated to undertake an independent examination of the record to see if there is any

arguable ground that may be raised on his behalf. See Stafford, 813 S.W.2d at 511. Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

       We have carefully reviewed counsel’s brief and the appellate record and have

determined that the trial court’s judgment requires modification regarding the

assessment of the $15 time-payment fee included as part of the $525 court costs. As

we have observed, a person convicted of a felony shall pay a fee if he “pays any part

of a fine, court costs, or restitution on or after the 31st day after the date on which a

judgment is entered assessing the fine, court costs, or restitution.” See Prescott v. State,

No. 02-17-00158-CR, 2019 WL 2635559, at *5 (Tex. App.—Fort Worth June 27,

2019, no pet.) (mem. op., not designated for publication). The Texas Court of

Criminal Appeals, however, recently issued an opinion concluding that a trial court’s

assessment of the time-payment fee while an appeal is pending is premature. Dulin v.

State, 620 S.W.3d 129, 133 (Tex. Crim. App. 2021).

       Here, the trial court included the late-payment fee in its bill of costs and

ordered that it be paid “if the total balance is not paid by the 30th day after the

judgment is signed,” which is “before the condition triggering the assessment of the

[fee]—late payment—could have occurred.” See Prescott, 2019 WL 2635559, at *5. As

                                             3
such, the $15 time-payment fee should be entirely struck, without prejudice to the fee

being assessed later if, more than thirty days after the issuance of the appellate

mandate, Dean has failed to completely pay any fine, court costs, or restitution that he

owes. See id.; Webster v. State, No. 07-20-00248-CR, 2021 WL 1899359, at *5 (Tex.

App.—Amarillo May 11, 2021, no pet. h.) (mem. op., not designated for publication)

(applying Dulin to modify judgment to delete time-payment fee assessed in a

community-supervision revocation case).

      Except for this necessary modification to the judgment, we find nothing in the

appellate record that arguably might support this appeal. See Bledsoe v. State, 178 S.W.3d

824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684,

685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to withdraw

and affirm as modified the trial court’s judgment.



                                                       Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 28, 2022




                                            4